Citation Nr: 1242113	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.  

2.  Entitlement to an initial increased rating for service-connected residuals of carcinoma of the distal esophagus, status-post transhiatal esophageal resection, evaluated as 30 percent disabling from October 2, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1958 to September 1962 and in the United States Navy from April 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In January 2011, the Board reopened the Veteran's claim seeking service connection for residuals of a stroke and remanded the underlying service connection issue for further evidentiary development.  Specifically, the Board requested that the RO afford the Veteran a VA examination to determine the nature, extent, and etiology of any neurological disorder that he may have.  The Remand instructions specifically directed the VA examiner to provide an opinion as to whether the Veteran suffered a stroke in service, and if so, the likelihood that any neurological disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  

Pursuant to the January 2011 Board Remand, a VA medical opinion was obtained in March 2011.  As additional questions remained regarding the etiology of the Veteran's claimed disorder, in a July 2012 letter, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2012).  The VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the questions raised in the Board's July 2012 request.  The August 2012 VHA opinion has been associated with the Veteran's claims folder.  

Lastly, the Veteran submitted additional evidence to the Board after the issuance of the March 2012 Supplemental Statement of the Case (SSOC).  In his October 2012 Medical Opinion Response form, he waived RO consideration of this additional evidence.  38 C.F.R. § 20.1304(c) (2012).  

The issue of entitlement to a higher initial rating for the service-connected residuals of carcinoma of the distal esophagus, status-post transhiatal esophageal resection, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record establishes that the Veteran did not have a stroke in service.  

3.  At no time during the current appeal period, and indeed since his separation from service, has the Veteran been diagnosed with a stroke, and/or residuals of a stroke, that is/are causally or etiologically related to his active service.  


CONCLUSION OF LAW

Residuals of a stroke were not incurred or aggravated in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board acknowledges that the RO provided the Veteran with notice in February 2006, prior to the initial decision on the claim in April 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The February 2006 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A March 2006 letter notified the Veteran of the type of evidence necessary to establish a disability rating and effective date.  
Further, VA has satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the current appeal, the Veteran was afforded a VA examination relating to his claim in March 2011.  The Board also notes that a VHA medical expert opinion was obtained in August 2012 and that the Veteran was given an opportunity to respond, which he did.  The Board finds that collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physicians reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran and his representative have not contended otherwise.  For this reason, the Board finds that no further efforts to provide the Veteran with a VA examination or to obtain a medical opinion are necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Here, the Veteran claims to have suffered a stroke in service, and to experience lingering residuals, to include symptoms of memory loss as well as a tingling sensation and occasional numbness on the left side of his body and leg.  Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's neurological system was shown to be normal at the October 1958 examination conducted pursuant to his first period of enlistment.  In addition, the Veteran denied a history of neurological problems, to include neuritis, paralysis, and epilepsy, in his medical history report.  A March 1960 sick call treatment report reflects that the Veteran presented with complaints that he had received an electric shock that morning and had been experiencing a headache ever since.  The treatment provider determined that the Veteran suffered an electric shock, as well as contusion in the right temporal area.  The Veteran reported to be in good health at his September 1962 separation examination, and the clinical evaluation showed his neurological system to be in normal condition.  

Review of the service treatment records associated with the Veteran's second period of service reflects that the Veteran was sent to military sick call in June 1982 with complaints of a tingling sensation on the left side of his face, arm, and leg.  The treatment provider assessed him with left trigeminal neuralgia.  Clinical records dated from February 1983 to March 1984 reflect the Veteran's complaints of intermittent tightness and tingling on the left side of his scalp, arm, and leg.  Specifically, during a March 1984 treatment visit at the medical clinic, the Veteran reported having episodic and radiating pain in his arm that extended to his neck and usually lasted for an hour.  An April 1984 Chronological Record of Medical Care reflects the Veteran's continuing complaints of persistent numbness and a tingling sensation in his scalp, as well as his left arm, leg and side of chest.  According to the Veteran, this discomfort occurs every week and can last for thirty minutes at a time.  Based on the treatment report, the Veteran underwent a thorough evaluation to rule out thoracic outlet syndrome.  At the April 1984 separation examination, the clinical evaluation of the Veteran's neurological system was shown to be normal, and the Veteran denied any episodes of paralysis or epilepsy.  
Despite the Veteran's complaints of left-sided numbness and tingling, there was no evidence to show that the Veteran suffered a stroke during his military service.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for a stroke or residuals of a stroke immediately following his period of service or for many years thereafter.  Therefore, the Board finds that the Veteran did not suffer a stroke in service, and any lingering residuals which may potentially be associated with a stroke, did not manifest in service or soon thereafter.  

The first post-service medical evidence of record reflecting possible signs of a stroke, and/or stroke residuals are the August 1998 brain magnetic resonance imaging (MRI) results which revealed "a small lucunar infarct of the left putamen."  The Veteran subsequently underwent an electroencephalography (EEG) in November 1998, the findings of which were described as "moderately abnormal...due to 1-2 second burst of focal epileptiform activity over the left temporal area . . ." which is "suggestive of a focal encephalopathic process involving the left temporal area that could have epileptogenic potential."  A January 1999 EEG demonstrated a "left temporal lobe spike and discharge."  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

During the March 1999 initial consultation with his private neurologist, D.D., M.D., the Veteran described symptoms of intermittent tingling and weakness in his left extremities since 1983.  According to the Veteran, he was unsure what precipitated these episodes, but noted that they usually last two to ten minutes, before he feels normal again.  Dr. D.D. opined that these episodes "may well be partial seizures" as they are stereotypical, repetitive, and did not lead to adverse sequelae.  In a July 1999 letter, Dr. D.D. indicated that he had reviewed the August 1998 MRI films and that, while the report was said to show a 'left putamen lacunar infarction,' it seemed to him that that particular area "was really a normal prominent Virchow-Robin perivascular space."  Upon further review of the MRI, Dr. D.D. indicated that the scan also showed "an area of possible gliosis . . . in the right subinsular frontal lobe."  In a May 2000 letter, Dr. D.D. again observed "an area of possible gliosis on the FLAIR axial sequence" and stated that he was uncertain whether this area was artifactual or a small lesion.  According to Dr. D.D., the Veteran has a history of "paroxysmal tingling" and weakness of the left arm and leg since 1983, and it was more likely than not that these episodes may be partial seizures which are related to his service.  

At the April 2001 VA examination, the examiner reviewed the Veteran's medical records and noted the onset of paroxysmal episodes, to include symptoms of numbness and tingling of the left side of the Veteran's body, in 1983.  The examiner also noted that the Veteran's two EEG reports were shown to be "moderately abnormal due to the occurrence of Paroxysmal epileptiform activity over the left temporal area."  While the examiner did not have the Veteran's MRI scan available for review, he took note of the MRI report, as well as the radiologist's interpretation of a "lacunar infarct."  Based on his evaluation of the Veteran, the examiner opined that the Veteran was experiencing simple partial seizures which began in 1983 while he was in the military.  He concluded that the etiology of the Veteran's seizure disorder could not be determined and that it was questionable whether or not the Veteran had suffered from a stroke.  

The Board notes that service connection for simple partial seizures was granted in May 2001.  However, the Veteran continues to assert that his symptoms of short term memory loss, a tingling sensation, and occasional numbness on the left side of his body and legs are lingering residuals of a stroke that either occurred in service, or as a result of service.  
Pursuant to the Board's January 2011 Remand, the Veteran was afforded another VA examination in March 2011.  At that examination, the VA examiner interviewed the Veteran regarding his medical history and conducted an examination of the Veteran.  An MRI of the brain was performed and revealed mild ischemic brain changes, but no signs of a cerebral vascular accident (CVA).  The examiner noted that the Veteran experienced "strange sensations" on the left side of his body while stationed in Okinawa during service which lasted several hours in duration, and was diagnosed with a seizure disorder twelve years prior.  The examiner further noted that the Veteran was diagnosed with a transient ischemic attack (TIA) in the past, which is not the equivalent of a CVA.  Based on his discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with a partial seizure disorder.  The examiner noted that the Veteran's history was negative for any type of heart problem and that his in-service symptoms were signs of left trigeminal neuralgia, a condition for which he received treatment.  The examiner also took note of the private neurologist's observation that the Veteran's August 1998 MRI scan showed signs of 'possible gliosis' or CVA, but concluded that "all tests performed do not show this."  According to the examiner, the Veteran's current MRI report revealed mild ischemic changes consistent with age, and the record was clear for any evidence of a CVA or stroke in the past.  

As the record was still unclear as to whether the Veteran had a stroke after service, and whether the August 1998 MRI report revealing an impression of "small lucunar infarct of the left putamen" and "possible gliosis" provided evidentiary findings of a stroke, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The Board asked that a neurologist provide a medical advisory opinion which specifically addressed whether the Veteran had a stroke in service, and, if so, the likelihood that any disability diagnosed on examination, to include his partial seizure disorder, is/are related to an in-service stroke and or etiologically related to his military service.  The Board also asked that the neurologist discuss whether the Veteran had a stroke after service, and if so (a) whether the Veteran currently suffered any lingering residuals as a result of this stroke, and (b) the likelihood that the Veteran's post-service stroke is causally or etiologically related to his military service.  The neurologist was specifically asked to address the August 1998 MRI findings when answering this question.  
The record reflects that the VHA sent the request out to the VAMC in Albuquerque, New Mexico, to obtain an opinion from a VA medical expert.  The opinion was provided by the Chief of the Neurology Department, L.D., M.D., in August 2012.  According to Dr. L.D., the Veteran did not experience a stroke in service as the service treatment records were clear for any signs or symptoms consistent with a stroke, and there was no evidence that the Veteran's episodic sensory sensations, as determined by the VA examiner to be a partial seizure disorder, were related to a stroke.  Based on his review of the post-service treatment records, Dr. L.D. further found no evidence that the Veteran experienced a stroke after service.  Based on his review of the available medical records, Dr. L.D. observed that the Veteran experienced episodes of tingling or pain in the left side of his face or scalp or tingling in the left arm and leg that lasted only a few minutes.  According to Dr. L.D., none of the recorded evaluations commented on shaking or weakness of the limbs, clinical findings which are typical of a focal seizure.  

In addition, Dr. L.D. noted that none of the recorded evaluations revealed any objective sensory numbness, loss of pain sensation, or skin changes - clinical findings which may have resulted from a stroke.  Dr. L.D. further took note of nerve conduction studies completed on November 17, 1998 which were clear for sensory abnormalities in the nerves of the left arm or leg and reported no evidence of peripheral neuropathy.  When asked about the August 1998 MRI report, Dr. L.D. noted that, because he did not have the original MRI films, he could not comment as to whether there was actually a lacune in the left putamen, or whether there was "gliosis" present in the left side of the brain.  However, Dr. L.D. did review the August 1998 MRI report and determined that, even if there was any damage to the left putamen or left cerebral cortex, any clinical symptoms or signs should be present on the right side of the Veteran's body and that, in this case, his symptoms were always on the left side of his body.  Ultimately, based on his review of the records, Dr. L.D. found no evidence that the Veteran had a stroke after service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a stroke.  The medical evidence of record indicates that the Veteran has not been diagnosed with a stroke or residuals of a stroke at any point during the instant appeal period.  While the August 1998 MRI report revealed findings of a "small lucunar infarc[tion] in the left putamen," none of the physicians provided a definitive clinical diagnosis of a stroke even after reviewing this MRI report.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Here, the greater weight of the evidence indicates that the Veteran did not experience any form of a stroke or CVA in service or in any period thereafter.  Indeed, both VA examiners, as well as Dr. L.D., reviewed the Veteran's medical history in detail, and acknowledged his complaints of numbness and a tingling sensation on the left side of his face and body.  However, both VA examiners attributed these symptoms to the Veteran's partial seizure disorder, and Dr. L.D. provided an explanation as to why certain clinical findings did not establish evidence of a stroke.  In addressing the August 1998 MRI report, Dr. L.D. determined that any damage to the "left putamen or left cerebral cortex" would result in clinical symptoms or signs on the right side of the body.  Here, the Veteran had consistently complained of numbness, tingling and weakness on the left side of his face and body.  Further, the medical evidence of record is absent for a definitive diagnosis of a stroke and/or residuals arising therefrom.  

The Board acknowledges that the actual August 1998 MRI films were unavailable and as such, could not be reviewed by either VA examiner or Dr. L.D.  However, each physician had an opportunity to review of the August 1998 MRI report, which provided the impression derived from these films and still did not provide a diagnosis of a stroke, or relate the evidentiary findings to possible signs of a stroke.  Again, according to Dr. L.D., even if there was "a lacune in the left putamen" or "gliosis present in the left side of the brain"... "any clinical symptoms or signs would be expected to be present on the right side of the body," and the Veteran's symptoms were always present on the left side of his body.  In further reviewing the diagnostic records, Dr. L.D. determined that the recorded evaluations were clear for any objective evidence of sensory numbness, loss of pain sensation, or skin changes-symptoms which may result from a stroke.  

The Board also acknowledges that letters issued by the Veteran's private neurologist, Dr. D.D., and dated in March 1999, July 1999 and May 2000, reference the August 1998 MRI films, and note "an area of possible gliosis."  However, Dr. D.D. did not opine that these clinical findings were signs of a stroke.  In fact, upon reviewing the August 1998 MRI findings of the left putamen lacunar infarction, Dr. D.D. determined that this area was, in fact, a "normal prominent Virchow-Robin perivascular space."  Dr. D.D. consistently opined that the Veteran's left-sided tingling and weakness were related to his partial seizure disorder.  

Even assuming arguendo that the medical evidence were to show that the Veteran experienced a stroke during and/or after service, there is nothing in the record which establishes that his reported symptoms of tingling and numbness on the left side of his body are lingering residuals of a stroke.  Rather, the competent medical evidence of record relates his current symptoms to his partial seizure disorder.  

The Board acknowledges the October 2012 Statement submitted by the Veteran in support of his claim.  In this statement, the Veteran references numerous medical records which reflect his on-going complaints of numbness, tingling, and weakness on the left side of his body.  The records referenced are cumulative of evidence already associated with the claims file, and have already been reviewed by the RO and the Board.  Furthermore, these records predominantly relate the Veteran's symptoms to his partial seizure disorder.  

The Board has considered the Veteran's assertions that he suffered a stroke in service, and has experienced lingering residuals, to include symptoms of memory loss as well as a tingling sensation and occasional numbness on the left side of his body as a result.  However, the competent medical evidence of record has consistently attributed these symptoms to the Veteran's partial seizure disorder, a disease for which service connection has already been granted.  Furthermore, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as episodes of left-sided numbness and tingling, he is not competent to provide independently a medical diagnosis or opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the April 2001 and March 2011 VA examiners and Dr. L.D. considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

As the medical evidence does not establish that the Veteran has ever experienced a stroke and is not suffering from lingering residuals of a stroke, the Board concludes that the preponderance of the evidence is against his claim for service connection for residuals of a stroke.  The benefit-of-the-doubt provisions do not apply.  Service connection for a residuals of a stroke is not warranted.

ORDER

Entitlement to service connection for residuals of a stroke is denied.  

REMAND

The Veteran was awarded service connection for residuals of carcinoma of the distal esophagus, status-post transhiatal esophageal resection, evaluated as 100 percent disabling from February 17, 2009 to October 1, 2009, and as 30 percent disabling from October 2, 2009.  See January 2011 rating decision.  A May 2011 letter indicates that the Veteran filed a NOD with this decision.  The claims file does not reflect that an SOC regarding this claim has been furnished to the Veteran.  
When an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, an SOC concerning the issue of entitlement to an initial increased rating for the service-connected residuals of carcinoma of the distal esophagus, status-post transhiatal esophageal resection, evaluated as 30 percent disabling from October 2, 2009, should be issued.  However, this issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) & Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for an initial rating greater than 30 percent from October 2, 2009 for the service-connected residuals of carcinoma of the distal esophagus, status-post transhiatal esophageal resection.  Inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran perfects a timely appeal of this issue should it be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. All claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


